Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with this Annual Report of Red Rock Pictures Holdings Inc. (the “Company”) on Form 10-K for theyear endingAugust 31, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Reno R. Rollé, Chief Executive Officer and President of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. December 14, 2010 RED ROCK PICTURES HOLDINGS INC. By: /s/ Reno Rollé Reno Rollé President, Chief Executive Officer, and Director
